Hill, P. J. (dissenting).
The language used in- section 442 of the Justice Court Act will sustain a construction that a new trial *189may be had in the appellate court in an action to recover a chattel where “ the value of the property as fixed ” in the complaint “ together with the damages recovered ” in the action exceeds $100. This construction is favored by the earlier part of the same sentence wherein it is stated that a new trial may be had in the appellate court if the sum demanded in the complaint exceeds $100. This construction is more likely to effect a just result than that adopted by the majority. Appellant should not be denied a trial'. The complaint stated the value of the chattel to be $100, and asked judgment for that amount, together with damages for detention. Upon the defendant’s failure to appear on the adjourned day, proof of value in accordance with the .complaint was not made. Witnesses might be produced who would intentionally lessen the value under such circumstances, to prevent the defendant from having opportunity to litigate the issues and to present his defense upon a trial. The tendency of decisions is to permit at least one trial of an issue of fact and a review thereof. (Madison County Trust & Deposit Co. v. Smith, 259 N. Y. 348.)
I favor a reversal of the order, with costs, and a denial of the motion, with ten dollars costs.
Rhodes, J., concurs.
Order affirmed, with ten dollars costs and disbursements.